On Rehearing.
PER CURIAM.
In the opinion in this case the contention of the claimant Taylor that he stood in the position of an accommodation indorser and took up the obligations and collateral in question to protect his own property was negatived, and it was shown that he acquired the rights, and only the rights, of his assignors. Upon this petition the claimant insists that his assignors themselves were unsecured creditors of the bankrupt estate, and this contention has lead us to a further examination of the record.
If it were true that the Pulp Company had itself pledged its own bonds as security for its accommodation indorsements of the Paper Company’s obligations, there would be force in the claimant’s contention. It might well be said that the banks and individuals receiving the collateral had no security as against the bankrupt—that their security was the property of the indorser and was upon the contracts of indorsement. But we think this was not the situation. We are satisfied that most of the bonds were delivered by the Pulp Company to the Paper Company to be used by the latter as collateral for its debts. The record shows instances where the Paper Company itself pledged the bonds as security for its own debts, and authorized their sale in case of default. Indeed, the Paper Company pledged the bonds as security for indebtedness toward which the Pulp Company bore no relation, as indorser or otherwise. In our opinion the Paper Company acquired from the Pulp Company such special property in the bonds as warranted their pledge for the Paper Company’s debts, and that upon such pledge they became in the hands of the pledgees “security upon the property of the bankrupt,” and rendered such pledgees secured creditors.
It is possible that some of the items of the claim in question do not stand in precisely the situation just stated; but the evidence was insufficient to enable us to separate the items or apportion the collateral, and we were not asked to do so.
The petition for a rehearing is denied.